Per Curiam :
This suit is to foreclose a mechanic’s lien. The complaint was dismissed because the notice of lien was not in the form prescribed by the statute. The statute (Chap. 342, Laws of 1885) requires that the notice shall state the nature and amount of labor and services performed or of materials furnished or to be furnished, and also whether all the work for which the claim is made has been actually performed or furnished, and if not, how much of it. To entitle a claimant to the benefit of the statute its directions must be substantially observed, such compliance being necessary to confer jurisdiction upon the court. (Davidsburgh v. Knickerbocker Life Ins. Co., 90 N. Y. 526.) And, as said in Foster v. Schneider (50 Hun, *424155), the provisions of the Mechanics’ Lien Law are entirely plain, and may be complied with without the least difficulty.
An examination of the lien here tiled will show that as to the $8,500, just what that represented is not stated, for we nowhere find in connection therewith the nature and amount of the labor and services performed, or the nature and amount of the materials furnished or to be furnished, or the amount of work remaining to be performed to complete the plaintiff’s contract. So with respect to the extra work, while the time and amount are given, the nature of the labor and services performed are not stated. Moreover, as the lien filed included both the claims for $8,500 and $500, we do not think, because the latter more nearly approached a valid lien by complying with the conditions of the statute, that we should endeavor to sustain so much of the lien by a strained construction of the statute, while holding that the balance of the lien, and for much the larger amount, was invalid. Omissions and misstatements of the character pointed out in the lien here filed have been uniformly held to invalidate the lien.
The judgment should, therefore, he affirmed, with costs.
Present—Van Brunt, P. J., Rumsey, Patterson, O’Brien and Ingraham, JJ.
Judgment affirmed, with costs.